DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/22/2022. The amendments filed on 6/22/2022 are entered.
The previous objection of claim 1 has been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1, 3-6, 8, 10-13, and 14-15 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejection of claim 20 under 35 U.S.C. 101 has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, the limitation “by the the first porition” includes a duplicate word and a misspelling. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (U.S. Pub. No. 20160199668) hereinafter Bharat, in view of Burkholz et al. (U.S. Pub. No. 20170348511) hereinafter Burkholz. 
Regarding claim 1, primary reference Bharat teaches:
A controller for determining shape of an interventional medical device (abstract), comprising: 
a memory configured to store instructions ([0103], computer program stored on a storage medium); and 
a processor communicatively coupled to the memory storing the instructions ([0055], processing and control device 7; [0102]-[0103], computer program which would be implemented on processor hardware), and, 
when executed by the processor, the instructions cause the controller to: 
control an imaging probe to emit at least one tracking beam to the interventional medical device over a period of time comprising multiple different points of time ([0007]-[0009], ultrasound imaging device (imaging probe) that is configured to use ultrasound radiation of the ultrasound sensor during use; [0010]-[0018]; [0055]-[0063], TRUS probe 40 forms the imaging probe that is utilized to send tracking beams to the ultrasound sensors of the interventional medical device as described in the cited portions; [0088]; [0093]; [0095]); 
receive, over the period of time, a response to the at least one tracking beam from a first sensor on the interventional medical device and a second sensor on the interventional medical device, wherein the second sensor is at a fixed location on the interventional medical device and, during the period of time, the first sensor moves along the interventional medical device relative to the second sensor (As described in paragraphs [0018] (“Alternatively or in addition, the brachytherapy catheter may be equipped with several ultrasound sensors, wherein each ultrasound sensor may be adapted to generate an ultrasound signal based on ultrasound radiation sent by the ultrasound imaging device and received by the respective ultrasound sensor’) and [0088] (see “The ultrasound sensors may be arranged at the locations of the brachytherapy catheters, because the brachytherapy catheters may be equipped with the one or several ultrasound sensors 4 and/or because a guidewire equipped with the one or several ultrasound sensors may have been inserted into the brachytherapy catheters.”) the reference teaches to the optional implementation of the device using both ultrasound sensors on an insertable guidewire (first sensor moving along the interventional medical device) and ultrasound sensors on a brachytherapy catheter (second sensor at a fixed position relative to the guidewire), which therefore in combination teaches to the reception of signals from both types of ultrasound sensor configurations. The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]); 
determine a path of movement of the first sensor relative to the fixed location on the interventional medical device during the period of time based on the received response to the at least one tracking beam ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement; see also [0062]-[0070]; [0088]-[0095])
determine a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the fixed location on the interventional medical device ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement which is further processed into a shape of the interventional medical device that includes the brachytherapy catheter placement within the target region; see also [0062]-[0070]; [0088]-[0095]; see also descriptions on “shape” determination in [0014]-[0020] and [0056]-[0061]).
While primary reference Bharat teaches to an optional configuration in which a first sensor(s) is placed on a guide wire along with a second sensor(s) placed in a static position relative to the moveable guide wire on a brachytherapy catheter as in paragraphs [0018] and [0088], the reference fails to teach that relative movement between each sensor is utilized in the position determination of datapoints for path and shape calculation. Therefore, as cited above, the path and shape data are determined for a guidewire relative to the fixed structure of the brachytherapy catheter the guidewire is inserted within, but does not determine a relative movement to a second sensor. 
However, the analogous art of Burkholz of an interventional medical device with equipped with multiple subassemblies configured for tracked relative motion (abstract) teaches:
determine a relative position change of movement of the first sensor relative to the second sensor during the period of time based on the received response to the at least one tracking beam ([0068]-[0076], and figures 12A through 12D describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62”, combined with the teachings of Bharat above, this teaches to the moveable guide wire portion, and fixed catheter tubing portion. As further described in [0077], relative changes in motion and position of the two sensors are tracked using the tracking system, which provides for a positional change that is analogous to the tracked path of primary reference Bharat); and 
determine a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the second sensor ([0068]-[0076], and figures 12A through 12D describe the describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62” relative to each other; As further described in [0077], and shown with movements D1 and D2 in figures 12c and 12D, this provides for a determination of the shape of the extension and retraction of the needle within the device, which informs a clinician whether a needle tip is extended to reach a vein or is covered by a catheter portion. Combined with the teachings of Bharat, this provides additional data of the shape of the distal extension in along a longitudinal axis. While the needle may remain in a substantially linear configuration as taught by Burkholz, the extension provides for a change in shape that is determined in the combined invention with Bharat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brachytherapy catheter and guidewire ultrasound tracking system of Bharat to incorporate the relative position change determination in the calculation of position data and relative shape as taught by Burkholz because understanding the relative position and motion of two sub-assemblies can be used to inform a clinician of procedurally important states of the insertion process, such as when a needle tip reaches a vein, when a catheter tip reaches a vein, or when the catheter is advanced to cover the internal needle tip and thereby safe for further advancement (Burkholz, [0077]). This provides the system with a more exact determination of the shape of a tip extension from the distal end of the device, which could be disregarded when relative position of both sensors is not incorporated into the processing steps. 
Regarding claim 3, the combined references of Bharat and Burkholz teach all of the limitations of claim 1. Primary reference Bharat further teaches:
wherein: 
the first sensor is located on a first portion of the interventional medical device and the second sensor is located on a second portion of the interventional medical device (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device); The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]); and 
the first sensor moves relative to the second sensor by the first portion being moved relative to the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion); The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 4, the combined references of Bharat and Burkholz teach all of the limitations of claim 3. Primary reference Bharat further teaches:
wherein the first sensor is fixed in position on the first portion, and the first sensor moves relative to the second sensor by the first portion being moved relative to the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 5, the combined references of Bharat and Burkholz teach all of the limitations of claim 3. Primary reference Bharat further teaches:
wherein the first portion with the first sensor is movable within the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 6, the combined references of Bharat and Burkholz teach all of the limitations of claim 3. Primary reference Bharat further teaches:
wherein the second portion with the second sensor is moveable within the first portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter. Furthermore, the brachytherapy catheter is moveable within the tissue structure and therefore is moveable within the first portion; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 7, the combined references of Bharat and Burkholz teach all of the limitations of claim 3. Primary reference Bharat further teaches:
wherein the first portion comprises a wire and the second portion comprises a conduit or sheath (paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device and is a form of conduit). [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112; [0088]-[0095]). --
Regarding claim 8, primary reference Bharat teaches:
A method for determining shape of an interventional medical device (abstract), comprising: 
controlling, an imaging probe to emit at least one tracking beam to an interventional medical device over a period of time comprising multiple different points of time ([0007]-[0009], ultrasound imaging device (imaging probe) that is configured to use ultrasound radiation of the ultrasound sensor during use; [0010]-[0018]; [0055]-[0063], TRUS probe 40 forms the imaging probe that is utilized to send tracking beams to the ultrasound sensors of the interventional medical device as described in the cited portions; [0088]; [0093]; [0095]); 
receiving, over the period of time, a response to the at least one tracking beam from a first sensor on the interventional medical device and a second sensor on the interventional medical device, wherein the second sensor is fixed at a fixed location on the interventional medical device and the first sensor moves, during the period of time, along the interventional medical device relative to the second sensor at the fixed location (As described in paragraphs [0018] (“Alternatively or in addition, the brachytherapy catheter may be equipped with several ultrasound sensors, wherein each ultrasound sensor may be adapted to generate an ultrasound signal based on ultrasound radiation sent by the ultrasound imaging device and received by the respective ultrasound sensor’) and [0088] (see “The ultrasound sensors may be arranged at the locations of the brachytherapy catheters, because the brachytherapy catheters may be equipped with the one or several ultrasound sensors 4 and/or because a guidewire equipped with the one or several ultrasound sensors may have been inserted into the brachytherapy catheters.”) the reference teaches to the optional implementation of the device using both ultrasound sensors on an insertable guidewire (first sensor moving along the interventional medical device) and ultrasound sensors on a brachytherapy catheter (second sensor at a fixed position relative to the guidewire), which therefore in combination teaches to the reception of signals from both types of ultrasound sensor configurations. The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]); 
determining a path of movement of the first sensor relative to the fixed location during the period of time based on the received response to the at least one tracking beam from the first sensor and the second sensor  ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement; see also [0062]-[0070]; [0088]-[0095]); and 
determining a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the fixed location on the interventional medical device ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement which is further processed into a shape of the interventional medical device that includes the brachytherapy catheter placement within the target region; see also [0062]-[0070]; [0088]-[0095]; see also descriptions on “shape” determination in [0014]-[0020] and [0056]-[0061]). 
While primary reference Bharat teaches to an optional configuration in which a first sensor(s) is placed on a guide wire along with a second sensor(s) placed in a static position relative to the moveable guide wire on a brachytherapy catheter as in paragraphs [0018] and [0088], the reference fails to teach that relative movement between each sensor is utilized in the position determination of datapoints for path and shape calculation. Therefore, as cited above, the path and shape data are determined for a guidewire relative to the fixed structure of the brachytherapy catheter the guidewire is inserted within, but does not determine a relative movement to a second sensor. 
However, the analogous art of Burkholz of an interventional medical device with equipped with multiple subassemblies configured for tracked relative motion (abstract) teaches:
determining a relative position change of movement of the first sensor relative to the second sensor during the period of time based on the received response to the at least one tracking beam from the first sensor and the second sensor ([0068]-[0076], and figures 12A through 12D describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62”, combined with the teachings of Bharat above, this teaches to the moveable guide wire portion, and fixed catheter tubing portion. As further described in [0077], relative changes in motion and position of the two sensors are tracked using the tracking system, which provides for a positional change that is analogous to the tracked path of primary reference Bharat); and 
determining a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the second sensor ([0068]-[0076], and figures 12A through 12D describe the describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62” relative to each other; As further described in [0077], and shown with movements D1 and D2 in figures 12c and 12D, this provides for a determination of the shape of the extension and retraction of the needle within the device, which informs a clinician whether a needle tip is extended to reach a vein or is covered by a catheter portion. Combined with the teachings of Bharat, this provides additional data of the shape of the distal extension in along a longitudinal axis. While the needle may remain in a substantially linear configuration as taught by Burkholz, the extension provides for a change in shape that is determined in the combined invention with Bharat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brachytherapy catheter and guidewire ultrasound tracking system of Bharat to incorporate the relative position change determination in the calculation of position data and relative shape as taught by Burkholz because understanding the relative position and motion of two sub-assemblies can be used to inform a clinician of procedurally important states of the insertion process, such as when a needle tip reaches a vein, when a catheter tip reaches a vein, or when the catheter is advanced to cover the internal needle tip and thereby safe for further advancement (Burkholz, [0077]). This provides the system with a more exact determination of the shape of a tip extension from the distal end of the device, which could be disregarded when relative position of both sensors is not incorporated into the processing steps. 
. Regarding claim 10, the combined references of Bharat and Burkholz teach all of the limitations of claim 8. Primary reference Bharat further teaches:
wherein: 
the first sensor is located on a first portion of the interventional medical device and the second sensor is located on a second portion of the interventional medical device (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device); The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]); and 
the first sensor moves relative to the second sensor by the the first porition being moved relative to the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion); The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
. Regarding claim 11, the combined references of Bharat and Burkholz teach all of the limitations of claim 10. Primary reference Bharat further teaches:
wherein the first sensor is fixed in position on the first portion, and the first sensor moves relative to the second sensor by the first portion being moved relative to the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]). 
. Regarding claim 12, the combined references of Bharat and Burkholz teach all of the limitations of claim 10. Primary reference Bharat further teaches:
wherein the first portion and with the first sensor is movable within the second portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 13, the combined references of Bharat and Burkholz teach all of the limitations of claim 10. Primary reference Bharat further teaches:
wherein the second portion with the second sensor is movable within the first portion (As described above in the rejection of claim 1, paragraphs [0018] and [0088] describe optional configurations with sensors on both a guidewire (first portion of the device) and a brachytherapy catheter (second portion of the device). During use, the guidewire (first portion) moves relative to the brachytherapy catheter (second portion) within the brachytherapy catheter. Furthermore, the brachytherapy catheter is moveable within the tissue structure and therefore is moveable within the first portion; The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 15, the combined references of Bharat and Burkholz teach all of the limitations of claim 8. Primary reference Bharat further teaches:
further comprising: 
receiving the response to the at least one tracking beam beams from the first sensor and the second sensor fixed at the fixed location (As described in paragraphs [0018] (“Alternatively or in addition, the brachytherapy catheter may be equipped with several ultrasound sensors, wherein each ultrasound sensor may be adapted to generate an ultrasound signal based on ultrasound radiation sent by the ultrasound imaging device and received by the respective ultrasound sensor’) and [0088] (see “The ultrasound sensors may be arranged at the locations of the brachytherapy catheters, because the brachytherapy catheters may be equipped with the one or several ultrasound sensors 4 and/or because a guidewire equipped with the one or several ultrasound sensors may have been inserted into the brachytherapy catheters.”) the reference teaches to the optional implementation of the device using both ultrasound sensors on an insertable guidewire (first sensor moving along the interventional medical device) and ultrasound sensors on a brachytherapy catheter (second sensor at a fixed position relative to the guidewire), which therefore in combination teaches to the reception of signals from both types of ultrasound sensor configurations. The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]).
Regarding claim 20, primary reference Bharat teaches:

A non-transitory computer-readable storage medium comprising instructions which  ([0103], computer program stored on a storage medium), when executed by a processor ([0055], processing and control device 7; [0102]-[0103], computer program which would be implemented on processor hardware), cause the processor to: 
control an imaging probe to emit at least one tracking beam to an interventional medical device over a period of time comprising multiple different points of time ([0007]-[0009], ultrasound imaging device (imaging probe) that is configured to use ultrasound radiation of the ultrasound sensor during use; [0010]-[0018]; [0055]-[0063], TRUS probe 40 forms the imaging probe that is utilized to send tracking beams to the ultrasound sensors of the interventional medical device as described in the cited portions; [0088]; [0093]; [0095]); 
receive, over the period of time, a response to the at least one tracking beam from a first sensor on the interventional medical device and a second sensor on the interventional medical device, wherein the second sensor is fixed at a fixed location on the interventional medical device and the first sensor moves, during the period of time, along the interventional medical device relative to the second sensor at the fixed location (As described in paragraphs [0018] (“Alternatively or in addition, the brachytherapy catheter may be equipped with several ultrasound sensors, wherein each ultrasound sensor may be adapted to generate an ultrasound signal based on ultrasound radiation sent by the ultrasound imaging device and received by the respective ultrasound sensor’) and [0088] (see “The ultrasound sensors may be arranged at the locations of the brachytherapy catheters, because the brachytherapy catheters may be equipped with the one or several ultrasound sensors 4 and/or because a guidewire equipped with the one or several ultrasound sensors may have been inserted into the brachytherapy catheters.”) the reference teaches to the optional implementation of the device using both ultrasound sensors on an insertable guidewire (first sensor moving along the interventional medical device) and ultrasound sensors on a brachytherapy catheter (second sensor at a fixed position relative to the guidewire), which therefore in combination teaches to the reception of signals from both types of ultrasound sensor configurations. The following cited paragraphs teach to the ultrasound sensor structure on both regions of the device: [0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153; [0062]-[0070], include teachings of ultrasound sensors 4 located on brachytherapy catheter 112, which remains at a fixed position relative to movement of the guidewire within the central lumen; [0088]-[0095]); 
determine a path of movement of the first sensor relative to the fixed location on the interventional medical device during the period of time based on the received response to the at least one tracking beam from the first sensor and the second sensor ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement; see also [0062]-[0070]; [0088]-[0095]); and 
determine a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the fixed location on the interventional medical device ([0057]-[0061], ultrasound sensors 4 located on guidewire 53 or 153 is measured during relative movement of the guidewire to the fixed portion of the brachytherapy catheter of the overall interventional medical device, and a path of movement of the first sensor is determined based on the ultrasound data received during movement which is further processed into a shape of the interventional medical device that includes the brachytherapy catheter placement within the target region; see also [0062]-[0070]; [0088]-[0095]; see also descriptions on “shape” determination in [0014]-[0020] and [0056]-[0061]).
While primary reference Bharat teaches to an optional configuration in which a first sensor(s) is placed on a guide wire along with a second sensor(s) placed in a static position relative to the moveable guide wire on a brachytherapy catheter as in paragraphs [0018] and [0088], the reference fails to teach that relative movement between each sensor is utilized in the position determination of datapoints for path and shape calculation. Therefore, as cited above, the path and shape data are determined for a guidewire relative to the fixed structure of the brachytherapy catheter the guidewire is inserted within, but does not determine a relative movement to a second sensor. 
However, the analogous art of Burkholz of an interventional medical device with equipped with multiple subassemblies configured for tracked relative motion (abstract) teaches:
determine a relative position change of movement of the first sensor relative to the second sensor during the period of time based on the received response to the at least one tracking beam from the first sensor and the second sensor ([0068]-[0076], and figures 12A through 12D describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62”, combined with the teachings of Bharat above, this teaches to the moveable guide wire portion, and fixed catheter tubing portion. As further described in [0077], relative changes in motion and position of the two sensors are tracked using the tracking system, which provides for a positional change that is analogous to the tracked path of primary reference Bharat); and 
determine a shape of the interventional medical device based on the determined path of movement of the first sensor relative to the second sensor([0068]-[0076], and figures 12A through 12D describe the describe the use of the two sensors including a first sensor on a moveable portion “magnetizable feature 630” and a second sensor fixed on a more proximal portion of the device “permanent magnet element 62” relative to each other; As further described in [0077], and shown with movements D1 and D2 in figures 12c and 12D, this provides for a determination of the shape of the extension and retraction of the needle within the device, which informs a clinician whether a needle tip is extended to reach a vein or is covered by a catheter portion. Combined with the teachings of Bharat, this provides additional data of the shape of the distal extension in along a longitudinal axis. While the needle may remain in a substantially linear configuration as taught by Burkholz, the extension provides for a change in shape that is determined in the combined invention with Bharat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brachytherapy catheter and guidewire ultrasound tracking system of Bharat to incorporate the relative position change determination in the calculation of position data and relative shape as taught by Burkholz because understanding the relative position and motion of two sub-assemblies can be used to inform a clinician of procedurally important states of the insertion process, such as when a needle tip reaches a vein, when a catheter tip reaches a vein, or when the catheter is advanced to cover the internal needle tip and thereby safe for further advancement (Burkholz, [0077]). This provides the system with a more exact determination of the shape of a tip extension from the distal end of the device, which could be disregarded when relative position of both sensors is not incorporated into the processing steps. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, in view of Burkholz as applied to claim 8 above, and further in view of Denissen et al. (U.S. Pub. No. 20160228200) hereinafter Denissen. 
Regarding claim 14, the combined references of Bharat and Burkholz teach all of the limitations of claim 8. Primary reference Bharat further fails to teach: 
further comprising: projecting an expected shape of the interventional medical device before controlling the imaging probe; and 
comparing the shape of the interventional medical device with the expected shape after determining the shape of the interventional medical device.
	However, the analogous art of Denissen of a system and method for adaptive imaging and visualization with a shape sensing system (abstract) teaches:
further comprising: projecting an expected shape of the interventional medical device before controlling the imaging probe ([0070], include as shown with figure 8, the processor performs an algorithm hat provides for an estimated area (expected shape) in which the catheter is most likely to be and is geographically included in the output image; [0071]-[0075]); and 
comparing the shape of the interventional medical device with the expected shape after determining the shape of the interventional medical device ([0070]-[0074], include as shown with figure 8; [0075], the estimating of a position and shape of the catheter is performed and displayed along with a precisely tracked shape of the catheter with different geographical properties for each depiction in the output image; [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brachytherapy catheter and guidewire ultrasound tracking system of Bharat and Burkholz to incorporate the projection of the expected shape and precisely tracked shape as taught by Denissen because this allowing the shape sensing system to be used in medical applications to assist a physician in guiding positioning of an interventional catheter during examination and/or treatment (Denissen, [0070]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793